It appeared from the record that John Houston in his lifetime recovered a judgment against William Lyons in his lifetime, which judgment was revived on scire facias at the suit of Elizabeth Houston, executrix of John Houston vs. Richard Lyons, administrator of William Lyons. On this judgment a fieri facias issued for levying the debt, with a clause for summoning "the garnishees of the said Richard Lyons, administrator of William Lyons, deceased." Under this process Marvel and another were summoned; put to plead, and had judgment against them.
Exception. "For that the said Josiah Marvel, and a certain Elisha Evans, since deceased, were summoned as garnishees of a certain Richard Lyons, administrator of William Lyons, deceased, and judgment was rendered and execution issued thereon against the said Josiah Marvel and Elisha Evans, as garnishees as aforesaid of the said administrator."
The exception is fatal. The act of assembly settles the priority of payment of debts in the administration of assets, and it will not do to allow it to be disturbed in this way. By allowing the debtors of the estate to be garnisheed the assets might be diverted from their lawful course of application. Thus funds applicable to judgment debts might be arrested and applied to simple contract debts. Neither an administrator, therefore, nor a debtor of the estate, can be attached or summoned as a garnishee. This is the invariable decision.
                                                      Judgment reversed.